DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 24, 25, 35 is/are rejected under 35 U.S.C. 102 (A1) as being anticipated by Torres et al. (US 2007/0037380 A1).



    PNG
    media_image1.png
    365
    693
    media_image1.png
    Greyscale

  Regarding Claim 21, Torres (Fig. 3E) discloses an integrated circuit (IC) structure, comprising: 
a plurality of interconnect lines (See annotated Fig. 3E); 
a via over, and in contact with, one of the interconnect lines (See annotated Fig. 3E), 
a metal layer (“copper”) [0043] over, and in contact with, the via; 
a dielectric spacer (“a dielectric resin film SiLK”) [0011, 0043] laterally adjacent to the via; 
The Examiner notes that spacers must be made out of dielectric layer in order to not to short vias and metal layers within the device.
a dielectric material (“Undoped Silicate Glass” 18 26) [0011] between ones of the interconnect lines within a first region is below the dielectric spacer (See annotated Fig. 3E), wherein 

the dielectric material (SiC) is in contact with the dielectric spacer (“a dielectric resin film SiLK”); and 
a gap comprising air or other gas (“air cavity”), the gap within a same plane as (plane of a page), and a portion of the air or other gas of the gap in contact with, the dielectric material (“Undoped Silicate Glass” 18) 
The Examiner notes that since direct physical contact between air or other gas of the gap and the dielectric material is not claimed the limitation is considered to be met as long as there is a contact through a third layer/material exists.
and between ones of the interconnect lines within a second region that is immediately laterally adjacent to the first region and not below the dielectric spacer. (See annotated Fig. 3E)
The Examiner notes that negative limitation of “a gap comprising air or other gas, the gap within a same plane as the dielectric material and between ones of the interconnect lines within a second region that is immediately laterally adjacent to the first region and not below the dielectric spacer” is considered to be met as long as there is no gap below the disconnected section of dielectric spacer identified in annotated Fig. 3E. 

Regarding Claims 22 and 35, Torres (Fig. 3E) discloses the structure of claim 21, wherein dielectric material is in contact with the ones of the interconnect lines within the first region. (See annotated Fig. 3E)

Regarding Claim 24, Torres (Fig. 3E) discloses the IC structure of claim 21, further comprising 
a non-conformal dielectric material laterally adjacent to, and in contact with, the dielectric spacer, wherein 
the non-conformal dielectric material extends over the gap, and a top surface of the dielectric spacer is coplanar with a top surface of the non-conformal dielectric material (See annotated Fig. 3E).

Regarding Claim 25, Torres (Fig. 3E) discloses the IC structure of claim 24, wherein 
the metal layer is over, and in contact with, the top surface of the dielectric spacer and the top surface of the non-conformal dielectric material (See annotated Fig. 3E).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. (US 2007/0037380 A1).


    PNG
    media_image2.png
    429
    945
    media_image2.png
    Greyscale
Regarding Claim 23, Torres (Fig. 3E) discloses the IC structure of claim 21, wherein 

the dielectric material directly below the dielectric spacer occupies all space between adjacent ones of the first interconnect lines (See Fig. 3E).
In the current embodiment Torrez does not explicitly disclose the dielectric spacer is the only material between the via and a second via, adjacent to the first via.
However in a different embodiment Torres (Fig. 6G) discloses a second via and the dielectric spacer is the only material between the via and a second via, adjacent to the first via for the purpose of having metallic lines and vias to stabilize the SiLK within the stack [0055]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the IC structure in Torres such that the dielectric spacer is the only material between the via and a second via, adjacent to the first via in order to metallic lines and vias that stabilize the SiLK within the stack [0055].

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. (US 2007/0037380 A1) in view of Greco et al. (US 2014/0284813 A1).
Regarding Claim 26, Torres (Fig. 3E) discloses the IC structure of claim 25, wherein the non-conformal dielectric layer has a thickness.
Torres (Fig. 3E) does not explicitly disclose a thickness of 30 nm to 60 nm 
Greco (Fig. 13) discloses interlayer dielectric layers (40) have a thickness of about 30 nm to about 60 nm [0046] for the purpose of providing adequate insulation for metallization layers.
In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. (US 2007/0037380 A1) in view of Gates et al. (US 9,349,687 B1).
Regarding Claim 27, Torres (Fig. 3E) discloses the IC structure of claim 21, wherein the dielectric spacer. comprises a metal oxide.
Torres (Fig. 3E) does not explicitly disclose the spacer layer comprises a metal oxide.
Gates (Fig. 2) discloses spacer layer (50) comprises a metal oxide MnSiCNOx [column 5, lines 5-18] for the purpose of preventing erosion of the underlying interconnects and function as a good diffusion barrier for the conductive materials in the conductive structures [column 5, lines 5-18]
The Examiner notes that as long as allow contains metal and oxygen claim limitation is considered to be met.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the assembly in Torres in view of Gates such that spacer layer (50) comprises a metal oxide MnSiCNOx in order to preventing erosion of the underlying 


Allowable Subject Matter
Claims 28, 30-34 are allowable. 
The following is an examiner's statement of reasons for allowance: 
With regards to claim 28, none of the prior art teaches or suggests, alone or in combination, “forming a gap comprising air or another gas between two or more of the interconnect lines by removing a portion of the first dielectric material not masked by the dielectric spacer; non-conformally depositing a second dielectric material over the interconnect lines, and over the gap; polishing a top surface of the second dielectric to be coplanar with a top surface of the interconnect via and with a top surface of the dielectric spacer; and depositing a metal layer over, and in contact with, the interconnect via.” in the combination required by the claim.
Claims 30-34 is allowed by virtue of their dependency on the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response to Arguments
Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that 
“Torres fails to disclose a gap within a same plane as, and a portion of the air or other gas of the gap in contact with, the dielectric material, as claimed. Instead, the air cavities of Torres are only between some of the metal lines but not in contact with the dielectric between the metal lines.”
The Examiner notes ptior art of Torres disclose a gap comprising air or other gas (“air cavity”), the gap within a same plane as (plane of a page), and a portion of the air or other gas of the gap in contact with, the dielectric material (“Undoped Silicate Glass” 18) and that since direct physical contact between air or other gas of the gap and the dielectric material is not claimed the limitation is considered to be met as long as there is a contact through a third layer/material exists.
The Examiner notes that negative limitation of “a gap comprising air or other gas, the gap within a same plane as the dielectric material and between ones of the interconnect lines within a second region that is immediately l laterally adjacent to the first region and not below the dielectric spacer” is considered to be met as long as there is no gap below the disconnected section of dielectric spacer identified in annotated Fig. 3E. 
Further, since applicant did not specifically define metes and bounds of first and second regions. Therefore, the Examiner selected the regions that satisfy Claim limitations as depicted in annotated Fig. 3E.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891       

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891